Citation Nr: 0712956	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Pittsburgh, Pennsylvania, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to specially adapted housing and denied special home 
adaptation grant.  

The issue of entitlement to specially adapted housing being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
internal derangement of the left knee with advanced 
degenerative joint disease (DJD), evaluated as 30 percent 
disabling; internal derangement of the right knee with 
advanced DJD, evaluated as 30 percent disabling; mild 
degenerative arthritis, left ankle, associated with internal 
derangement of the left knee with advanced DJD, evaluated as 
10 percent disabling; and mild degenerative arthritis, right 
ankle, associated with internal derangement of the right knee 
with advanced DJD, evaluated as noncompensable.  The combined 
evaluation for the veteran's service-connected disabilities 
is 60 percent.  He has been found to be entitled to a total 
disability rating based on individual unemployability (TDIU) 
and has been determined to be permanently and totally 
disabled, effective in January 1997.  

2.  The veteran is not blind and he does not suffer from the 
loss of use of either upper extremity.

3.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.  



CONCLUSION OF LAW

The criteria for entitlement to a special home adaptation 
grant have not been met. 38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Under these circumstances, there is no further duty to 
notify or assist the appellant in the development of his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.  

Here, the veteran's service connected disabilities are due to 
his bilateral knee advanced DJD and his mild degenerative 
arthritis of his bilateral ankles.  The veteran has not 
asserted, nor do the records show, service connected 
blindness in both eyes with 5/200 visual acuity or less, or 
service connected anatomical loss or loss of use of both 
hands.  

The veteran does not meet any of the criteria in 38 U.S.C.A. 
§ 2101(b) and 38 C.F.R. § 3.809a.  He is not permanently and 
totally disabled due to blindness or loss of use of the 
hands, and does not allege otherwise.  

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
VA to provide financial assistance in acquiring a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).  While he 
may very well be eligible at some point in the future, VA 
cannot grant the benefit in anticipation of such a status.  
Under these circumstances, because the basic legal criteria 
for the benefit sought are not met, the claim must be denied.

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the appeal is denied.  


ORDER

Entitlement to home adaptation grant is denied.


REMAND

The veteran and his representative contend, in essence, that 
as a result of the veteran's service-connected disabilities, 
he should be eligible for assistance in acquiring specially 
adapted housing.  The veteran maintains that he qualifies for 
specially adapted housing, because of his chronic bilateral 
knee disability and because he uses knee braces and a cane.  

A review of the record reveals that the veteran was 
frustrated with VA findings and went to get an outside 
evaluation of his bilateral knee condition on a private basis 
by Eastern Orthopedic Clinic.  Those records are not 
associated with the claims folder.  Additionally, he 
maintains that he has loss of use of both of his lower 
extremities such as to preclude locomotion without the aid of 
his braces or cane.  The veteran should undergo VA evaluation 
to determine if his lower extremities are disabled to this 
extent.  

Under the circumstances of this case, the Board finds that 
additional assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of any non-VA health care 
providers where he has received treatment 
for his service-connected disabilities 
which preclude his locomotion, and loss 
or loss of use of his lower extremities.  
After obtaining any necessary release of 
information from the veteran, these 
records, to include records from Eastern 
Orthopedic Clinic should be obtained, and 
associated with the claims folder.  

2.  When the aforementioned development 
has been completed, the veteran should be 
afforded a VA orthopedic medical 
examination.  All indicated studies, to 
include x-ray examination, should be 
performed.  The examiner should indicate 
whether any of the veteran's service-
connected disabilities include the loss 
or loss of use of both lower extremities 
such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair.  

3.  After the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of the evidence, the 
applicable laws and regulations and the 
reasons for the decision.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


